Citation Nr: 1610361	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a thoracic spine disability, including as due to service-connected lumbar and cervical degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1989 to June 1992.  His awards and decorations include a Parachute Badge.

This case initially came to the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied entitlement to service connection for post-operative residuals of herniated thoracic T7, T8, and T9, discs, and a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 for post-operative residuals of the herniated T7, T8, T9,  discs.  The Veteran perfected an appeal as to his service connection claim.

The Veteran presented testimony during a personal hearing before a Veterans Law Judge in June 2013.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In January 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In October 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to a temporary total evaluation based on convalescence, pursuant to 38 C.F.R. § 4.30, due to thoracic spine disability, was raised by the record in October and December 2009 and January 2010 statements from the Veteran's representative.  Given the Board's determination herein, that grants service connection for a thoracic disability, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

A current thoracic spine disability, including degenerative disc disease, is the result of a disease or injury in active military service.


CONCLUSION OF LAW

The criteria for service connection for a thoracic spine disability, including degenerative disc disease, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  

Facts

A May 1991 service treatment record notes the Veteran's complaints of dull mid-back pain for one day.  He denied a history of direct back trauma in the past 72 hours.  The assessment was a painful lumbar spasm.  When examined for separation in May 1992, the Veteran reported having recurrent back pain.

Post service medical evidence indicates that since 1999, the Veteran was treated for thoracic spine sprains, according to a January 2010 statement from S.F.S., D.C.  Dr. S.S. treated the Veteran 61 times between May 1999 and June 2003 for lumbar and thoracic sprains.  The Veteran stated that his back was sore since performing combat jumps while para trooping in the Army.  He mentioned his inability to perform in weight lifting competitions since his injuries.

VA medical records since 1999 also include complaints of upper back pain.

An April 2008 VA medical record reflects the Veteran's past medical history of spine injuries from parachute jumping.  He complained of worsening mid-back pain with radiation into his legs after he spent some time jumping on a trampoline.  Findings were for suspicious for degenerative spinal stenosis.

In May 2008, the Veteran's pain worsened and he was seen by VA emergency room clinicians for leg numbness.  A medical referral mentions his history of back pain since 1992 after a minor trauma during skydiving and complaint of back pain for the last 2 weeks after he jumped on a trampoline.  The assessment was thoracic compression.

After admission, the Veteran underwent a T7-T8-T9 transpedicular discectomy, according to a June 2008 statement from M.J.S., M.D.  The physician noted that Veteran complained of back pain for two weeks following jumping on a trampoline, and developed progressive weakness of his lower extremities, with numbness, and tingling.  

An August 2008 VA examiner reviewed the Veteran's medical records and noted his history of jumping on a trampoline and, the next day, waking up with hemiparesis below his waist.  The Veteran underwent emergency decompression of his thoracic spine at the T7-T8, T8-T9 levels in May 2008 and gradually recovered.  He still had back pain.  The examiner diagnosed postoperative herniated thoracic T7, T8, and T9, disks.  In the examiner's opinion, it was not likely that the Veteran's thoracic herniated disk was related to disk disease in his neck and back; but rather to a separate injury resulting in the herniations.  The examiner did not provide reasons for his opinion.

A June 2009 magnetic resonance image (MRI) impression of the Veteran's thoracic spine was status post thoracic spine laminectomy with multiple posterior disc herniations causing varying degrees of thoracic cord impingement.

In November 2012, G.H., M.D., a neurosurgeon, noted the Veteran's history of mid-thoracic decompression and current residual myelomalacia in the thoracic spine.  The Veteran was scheduled for laminoplasty C4 through T1.  The impression included severe canal stenosis C4 through T1.

A May 2013 record from Dr. G.H. describes the Veteran's history of surgery in November 2012, status post C4-5, 7 microdissection, laminoplasty, x-ray for severe cervical cord compression, and myelopathy.  The Veteran still had mid back and lumbar pain that was treated nonsurgically. 

Dr. G.H. noted the Veteran's history of using a trampoline in 2007 and doing some competitive weight lifting in 1990.  The Veteran was a combat paratrooper, had several bad landings when he was in the military, and injured his spine, neck, mid back and low back in about 1991.  In the physician's opinion, correlating his history of being a paratrooper and doing combat jumps was most likely the basis for his current spine issues, especially for the neck disease the physician treated with surgery in November 2012 with the laminoplasty.

The neurosurgeon observed that the Veteran had severe spondylosis in both the thoracic as well as the cervical spine, leading to spinal cord compression.  The Veteran also had the same type of changes in the lumbar spine, well indicated on September 2012 MRIs of the thoracic, lumbar, and cervical spines that showed extensive spondylosis.  Dr. G.H. explained that these were the type of changes seen with the injuries with parachuting activities and the physician could not correlate these findings with the Veteran's history of using the trampoline or competitive weightlifting. 

In January 2014, a VA examiner, who is a physician assistant, diagnosed the Veteran with thoracic spine degenerative disc disease and arthritis of the thoracic spine.  The examiner opined that it was less likely than not that the Veteran's thoracic spine condition was caused by military service or aggravated beyond normal progression by his service-connected cervical or lumbar disabilities.  

The examiner reasoned that the Veteran's history of high school competitive power lifting and post service physical occupational history as a roofer caused excessive wear and tear on his cervical, thoracic, and lumbar spine.  The Veteran reported injury from a parachute jump sometime in 1991 but the service treatment records did not document the incident to which the Veteran referred.  

An April 2015 MRI of the Veteran's thoracic spine showed advanced multilevel degenerative disc disease throughout the thoracic spine, most pronounced at T9-10 through T11-12.

In January 2016, S.Y., M.D., diagnosed the Veteran with intervertebral disc degeneration in the thoracic region, radiculopathy in the thoracic region, sacroiliitis, and cervicalgia.

Analysis

There is no documentation of any pertinent complaints for several years after active service.  On the other hand, the Veteran provided credible testimony of thoracic spine pain associated with his parachute jumps in service, and the absence of documented complaints is not dispositive.  The Veteran is competent to report the symptoms of his thoracic spine disorder and thoracic spine injuries, as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d. 1372 1376-77 (Fed. Cir. 2007).  There is no affirmative evidence to contradict his reports and they are otherwise generally consistent with the evidence of record.  His reports are credible.

In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The August 2008 VA examiner provided a negative opinion but did not provide a rationale for his conclusion.  The Board cannot rely on this opinion.  See e.g, Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

The January 2014 VA examiner provided an opinion that is of limited probative value as the examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

In May 2013, Dr. G.H., the private neurosurgeon, did not find the Veteran's thoracic disability inconsistent with the circumstances of his military service and offered an opinion that associated the Veteran's extensive cervical, thoracic, and lumbar spine spondylosis with his parachuting activities in service, with reasons to support that opinion.  Nieves-Rodriquez v. Peake, 22 Vet. App. at 304.

Given Dr. G.H.'s medical expertise and extended clinical relationship with the Veteran, the Board finds the neurosurgeon's opinion more probative and persuasive than that of the January 2014 VA examiner.  Id.

As the weight of the evidence reflects that the Veteran injured his thoracic spine in active service, has a current thoracic spine disorder, and the most probative medical opinion of record links the current disability to service, and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the current thoracic spine disorder, diagnosed as degenerative disc disease, are met.  38 U.S.C.A. §§ 1110 and 1131, 5107(b); 38 C.F.R. § 3.303.  Gilbert.



ORDER

Service connection for a thoracic spine disability, including degenerative disc disease, is granted



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


